02/18/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                            Case Number: DA 21-0470


                                       DA 21-0470
                                    _________________

 WILLIAM D. PRATT, individually and as
 Managing Member of PRATT RANCH, LLC,
 a Montana Limited Liability Company and
 as a Member of PRATT COMMERCIAL
 PROPERTY, LLC, a Montana Limited
 Liability Company,

               Plaintiff and Appellee,
                                                                       ORDER
        v.

 THOMAS A. PRATT, individually and as a
 Member of PRATT RANCH, LLC, a Montana
 limited liability company and as a Member
 of PRATT COMMERCIAL PROPERTY, LLC,
 a Montana Limited Liability Company,

               Defendant and Appellant.
                                 _________________

       Upon Appellant’s motion for extension to file the reply brief, and good cause appearing,
       IT IS HEREBY ORDERED that Appellant has until March 11, 2022, within which
to file the reply brief.
       No further extensions will be granted.




                                                                                 Electronically signed by:
                                                                                       Mike McGrath
                                                                          Chief Justice, Montana Supreme Court
                                                                                     February 18 2022